Title: To Thomas Jefferson from James Lewis, 15 November 1808
From: Lewis, James
To: Jefferson, Thomas


                  
                     Dear Sir 
                     
                     Charlottesville Novr. 15th. 1808
                  
                  I am about to Remove to the State of Tennessee have been wrote to by two particular Friends of mine to try to procure from you a pair or two of your Large Fowls. I believe they are called the Chiniesee Fowls, however they are the largest kind you have, I also wanted to procure a few Roots of a Rose Bush that Stands in the yard on the East Side of the House they are of Various Colours write me in Return and the favour shall be acknowledged by Sir your Hbe Servt
                  
                     Jas. Lewis 
                     
                  
               